AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case


                                      UNITED S TATES D ISTRICT Co                                               JUL 2 4 2019
                                         SOUTHERN DISTRICT OF CALIFORNIA

             UNITED STATES OF AMERICA                              JUDGMENT IN A C
                                 v.                                 (For Offenses Committed di~..Attef..~...e!~rP~~r',......~""


                 JOSE GARCIA-CARRILLO                                  Case Number:          19CR2356-DMS

                                                                    Grant Eddy CJA
                                                                    Defendant' s Attorney
USM Number                       75341298
• -
THE DEFENDANT:
IZI pleaded guilty to count(s)        1 of the Information

D   was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                        Count
Title & Section                   Nature of Offense                                                                   Number(s)
8 USC 1326                        REMOVED ALIEN FOUND IN THE UNITED STA TES                                                l




     The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

D     Count(s)                                                is          dismissed on the motion of the Un ited States.

      Assessment: $100.00


D     JVT A Assessment*:
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI   No fine                D Forfeiture pursuant to order filed                                                , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant' s economic circumstances.

                                                                    Julv 24 2012



                                                                    UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JOSE GARCIA-CARRILLO                                                     Judgment - Page 2 of 2
CASE NUMBER:              19CR2356-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 SIX (6) MONTHS.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
       •     at                             A.M.               on
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ _ to

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy ofthis judgment.


                                                                 UNITED STA TES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                       19CR2356-DMS
